Citation Nr: 1218139	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a left knee disorder

3.  Entitlement to service connection for sinusitis. 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that claims of entitlement to posttraumatic stress disorder (PTSD) and depressive disorder were also denied in the November 2008 rating action and those claims were appealed.  However, in an October 2011 rating action, service connection was established for PTSD/depressive disorder.  Accordingly, this matter has been fully resolved (with respect to the establishment of service connection) and is no longer in appellate status.

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The service connection claim for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The file contains a current clinical diagnosis of migraine headaches, and chronicity and continuity of symptomatology is shown in and since active service.

2.  The file contains a current clinical diagnosis of left knee strain; left knee symptoms were treated in service, and chronicity and continuity of symptomatology is shown in and since active service. 



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for migraine headaches, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left knee condition, to include left knee strain, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal in conjunction with the service connection claims for migraine headaches and a left knee disorder.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97  (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).   

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A.  Headaches 

The Veteran filed an original service connection claim for migraine headaches in February 2008. 

The STRs are negative for complaints, symptoms or a diagnosis of headaches.  The October 2004 separation examination revealed that clinical evaluation of the head was normal and failed to include any documentations of headaches.  

VA records reflect that the Veteran was evaluated in January 2008, at which time he reported that while serving in Iraq during the period from June 2003 to January 2004, while driving an LMTV, an explosion occurred in front of the vehicle he was driving.  He stated that he came to a sudden stop and hit his head and the dashboard and his knees on the steering wheel.  He indicated that he had experienced headaches since that time, which had increased in severity during the past 11/2 years.  On examination, he reported having symptoms including severe headaches and sensitivity to light.  The assessments included migraine headaches.  When seen by VA in February 2008, the Veteran complained of having migraine headaches 3 to 5 times a week, affecting his functioning.  Migraine headaches were diagnosed. 

In March 2008, the Veteran underwent a private medical evaluation by Dr. H.J.  At that time, the Veteran reported having chronic headaches since service, which had increased in frequency post-service.  The diagnoses included PTSD and chronic headaches.  

In April 2008, the Veteran's wife submitted a statement indicating that after the Veteran came home from serving in Iraq, he had complaints of numerous medical problems including migraine headaches and left knee joint pain.  

Upon psychiatric examination of May 2011 conducted by a contract provider (Dr. S.M) for VA purposes, the Veteran reported that during service, he had suffered from a head injury when he hit his face on a steering wheel when an IED exploded in front of the car he was driving.  He was unsure if he lost consciousness at that time and reported having constant headaches since that time.  An Axis I diagnosis of PTSD and an Axis III diagnosis of head injury with possible loss of consciousness and headaches were made.  The examiner opined that it was as likely as not that the Veteran's problems were secondary to trauma that he experienced while in Iraq.

Analysis

The Veteran contends that service connection is warranted for headaches, primarily contending that these resulted from an injury sustained while serving in Iraq, when he hit his head on a steering wheel when an IED exploded in front of the car he was driving.  

The file contains clinical diagnoses of migraine headaches made between 2008 and 2011; as such, a current clinical disability is shown and Hickson element (1) is satisfied.

The remaining question is whether or not currently diagnosed headaches were incurred in or aggravated by the Veteran's active military service.  With respect to the second Hickson element, service incurrence, the STRs fail to contain any mention of headaches or a head injury in service.  

Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In a statement provided post-service, the Veteran reported that he had experienced frequent, severe headaches, since being injured in service when he hit his head on a steering wheel due to an IED explosion which occurred in Iraq.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, it is within the Veteran's competency to report both the occurrence of such an event/injury and subsequent manifestations of chronic headaches in and since service.  The Board can find no evidence which contradicts this account and concludes that there is no reason to question the credibility of the Veteran's lay statements regarding the in-service injury and subsequent symptomatology, particularly, since the condition at issue is uniquely personal and is documented clinical records post-service.  In this regard, it appears that clinicians have accepted the account of head trauma as credible in conjunction with arriving at a diagnosis of migraine headaches (VA - 2008; Dr. S.M. - 2011).  Accordingly, the file contains competent and credible lay evidence which supports a finding of chronicity and continuity of headaches since service.

The Board notes that no examination specifically addressing headaches was furnished in this case.  However, during the course of a May 2011 examination conducted to assess the Veteran's psychiatric condition, he reported that during service, he had suffered from a head injury when he hit his face on a steering wheel when an IED exploded in front of the car he was driving.  He was unsure if he lost consciousness at that time and reported having constant headaches since that time.  An Axis I diagnosis of PTSD and an Axis III diagnosis of head injury with possible loss of consciousness and headaches were made.  The examiner opined that it was as likely as not that the Veteran's problems were secondary to trauma that he experienced while in Iraq.  Arguably this conclusion was intended to apply to both PTSD and headaches diagnosed at that time.   

The Board is persuaded that that all of the elements as discussed in the Hickson case have been established in this case.  The Board could remand this case for medical opinion that provides a more detailed discussion regarding the relationship between currently diagnosed headaches and service.  However, given the lay and documented clinical evidence of chronicity and continuity of headaches in and since service, the Board concludes that the evidence is at least in equipoise as to the matter of to whether the currently manifested headaches are etiologically linked to service.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Resolving any doubt in favor of the Veteran, the Board concludes that service connection for headaches is warranted.  Accordingly, the claim is granted.

B.  Left Knee

The Veteran filed an original service connection claim for a left knee disorder in February 2008.   

STRs include an October 2004 separation examination report which notes a history of bilateral knee pain since 2001, with pain on running, jumping and marching.  Clinical evaluation of the lower extremities was normal, but the Veteran acknowledged having knee trouble.  The examiner noted that the Veteran had received minor treatment for knee pain during service. 

VA records reflect that the Veteran was evaluated in January 2008, at which time he reported that while serving in Iraq during the period from June 2003 to January 2004, while driving an LMTV, an explosion occurred in front of the vehicle he was driving.  He stated that he came to a sudden stop and hit his head and the dashboard and his knees on the steering wheel.  On examination, he complained of knee pain and was wearing a left knee brace.  The assessments included left knee joint pain, bursitis/tendonitis.   

In April 2008, the Veteran's wife submitted a statement indicating that after the Veteran came home from serving in Iraq, he had complaints of numerous medical problems including migraine headaches and left knee joint pain.  

A VA examination of the joints was conducted in November 2008 and the claims file was reviewed.  The Veteran gave a history of left knee pain after completing jump school in 2002 and indicated that he was treated during service with Ibuprofen.  On examination, he complained of constant left knee stiffness and pain, increased with standing.  Examination revealed tenderness and painful movement.  Left knee strain was assessed.  The examiner opined that it was less likely than not that the left knee condition was a continuation of pain treated in service, because the STRs failed to show chronicity of the left knee condition, a specific diagnosis of a knee condition, or documentation of a left knee injury.  

Upon psychiatric examination of May 2011 conducted by a contract provider (Dr. S.M) for VA purposes, the Veteran reported that during service, he had suffered from a head injury when he hit his face on a steering wheel when an IED exploded in front of the car he was driving.  He was unsure if he lost consciousness at that time and reported having constant headaches and knee pain since that time.   It was mentioned that he had recently undergone knee surgery.  

Analysis

The Veteran contends that service connection is warranted for a left knee condition, contending that symptoms began after completing jump school in 2002 and continued following an injury sustained while serving in Iraq, when he hit his knees on a steering wheel when an IED exploded in front of the car he was driving.  

The file contains a diagnosis of left knee strain made upon VA examination of 2008; as such, a current clinical disability is shown and Hickson element (1) is satisfied.  

The remaining question is whether or not a currently diagnosed left knee condition was incurred in or aggravated by the Veteran's active military service.  With respect to the second Hickson element, service incurrence, the STRs contain information reflecting that the Veteran was treated for knee problems during service and had subjective complaints of knee problems upon separation examination of 2004.  Hence there are indications of left knee symptoms in service; although documented evidence of a left knee diagnosis or specific injury is not shown.  

Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253  (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In a statements provided post-service, the Veteran reported that he had experienced left knee problems since completing jump school in 2002 and after an injury which occurred during service in Iraq when he hit his knees on a steering wheel due to an IED explosion.  A review of the record reflects that the Veteran was a member of the 3d Battalion, 505th Parachute Infantry Regiment, 82d Airborne Division and that his awards and decorations include a Parachutist Badge.  Given this information and the fact that knee symptoms are documented in the STRs since 2001, the Board has no reason to question the competency or credibility of the Veteran's lay accounts of knee symptoms following completion of jump school.  

In addition, the Board can find no evidence which contradicts the account of a knee injury in service caused as a result of an IED explosion and concludes that there is no reason to question the credibility of the Veteran's lay statements regarding the in-service injury and subsequent symptomatology.  In this regard, it appears that clinicians have accepted this account as credible in conjunction with arriving at a diagnoses of related to the left knee (VA - 2008; VA examination. - 2010).  Accordingly, the file contains competent and credible lay evidence which supports a finding of chronicity and continuity of left knee symptoms since service.

The file contains a VA medical examination report of 2010.  At that time, the examiner made note of the Veteran's report of knee symptomatology since service and diagnosed left knee strain, but provided a negative nexus opinion, based on the absence of STRs documenting chronicity of the left knee condition.  The Court has held that lack of contemporaneous medical evidence, by itself, does not render lay testimony/account  not credible.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed Cir. 2006).  Moreover, the examiner did not provide any indication that the Veteran's lay account of continuity in any way lacked credibility.  Hence, the opinion provided was flawed and is of low probative value.  

Given the documented evidence of left knee symptoms in service, and probative, competent, and credible lay evidence of left knee symptomatology in and since service, the Board is persuaded that that all of the elements as discussed in the Hickson case have been established in this case. 

The Board could remand this case for medical opinion that provides a more detailed discussion regarding the relationship between currently claimed left knee condition and service.  However, given the lay and documented clinical evidence of chronicity and continuity of skin symptomatology in and since service, the Board concludes that the evidence is at least in equipoise as to the matter of to whether the currently manifested left knee condition, diagnosed as left knee strain, is etiologically linked to service.  Accordingly, a remand is not necessary here. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

Resolving any doubt in favor of the Veteran, the Board concludes that service connection for a left knee condition, diagnosed as left knee strain, is warranted.  Accordingly, the claim is granted.



ORDER

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for a left knee disorder, characterized as left knee strain, is granted.  


REMAND

As for the service connection claim a sinus condition, claimed as sinusitis, the Board finds that additional development is necessary before a decision on the merits of the claim can be reached. 

A brief review of the facts reflects that the Veteran's service treatment records are negative for complaints, treatment or a diagnosis relating to any sinus condition.  The October 2004 separation examination report reflects that clinical evaluation of the nose and sinuses was normal.  A short history of breathing trouble was noted, as was treatment for pneumonia in service.  

When evaluated by VA in January 2008, symptoms of sinus tenderness were noted and an assessment of chronic sinusitis was made.  A note was made to schedule a CT scan to rule out sinusitis.  When seen earlier in January 2008, the Veteran's symptoms included a scratchy throat and itchy water eyes, assessed as allergic rhinitis.  A VA record dated in February 2008 indicates that a CT scan of the sinuses had been cancelled because the Veteran wanted to have it scheduled in Fayetteville, NC.  In a statement from the Veteran's spouse dated in April 2008, she indicated that since the Veteran's return from service, he had continuously complained of chronic sinusitis.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's claimed sinus disorder.  In light of the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder and include an opinion addressing the likely etiology and/or time of onset of the Veteran's claimed sinus disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

In addition, it appears that the Veteran receives treatment for his sinus condition through VA and that records current through January 2008 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for a sinus disorder.  Appropriate steps should be taken to obtain any identified records.  

In addition, all available VA treatment records, assessments and examination reports dated from January 2008 forward should be requested and associated with the claims file, to include requesting records and any CT scan reports from the VA medical facility in Fayetteville, NC.

2.  The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the pending service connection claim for a sinus disorder.  The claims file and a copy of this remand shall be made available to the examiner, who should review the entire claims folder in conjunction with this examination, to include the Veteran's service treatment and personnel records, if possible.  Such review should be so indicated in the examination report with specificity of the evidence reviewed.  In addition, the examiner is requested to consider and address in the examination report Veteran's lay statements relating to his sinus condition history (particularly as relates to service and any pertinent incidents therein), symptomatology and onset, as appropriate.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  

a).  The examiner is also asked to identify and diagnosis any currently manifested sinus disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible. 

b).  For each diagnosed sinus disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred or first manifested during the Veteran's period of active service from September 2001 to December 2004.  The examiner should address the more general question of whether it is at least as likely as not that any currently manifested sinus disorder is etiologically related to the Veteran's period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service).  In providing this opinion, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


